DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented for examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because:
Claim 1: An information handling system, comprising:
(a) A chassis enclosure;
(b) At least one cooling fan configured to operate at multiple rotational speeds to provide different flow rates of cooling air within the chassis enclosure to cool one or more heat-producing components within the chassis enclosure; and 
(c) At least one programmable integrated circuit that is coupled to the at least one cooling fan, the programmable integrated circuit being programmed to:
(d)	Determine a current real time rotational speed of the at least one cooling fan and a current real time value of electric power consumed by the at least one cooling fan; and 
(e)	Determine a current real time volumetric airflow rate provided within the chassis enclosure by the at least one cooling fan as a function of the determined current real time value of electric power consumption of the at least one cooling fan and the determined current rotational speed of the at least one cooling fan.
Step 1: The claim recites a controller, which is a mechanical and/or electrical device such as a general-purpose computer in communication with sensors.  Thus, the claim is to a manufacture or a machine, which are statutory categories of invention.
Step 2A Prong One:  Limitations (d) and (e) in the claim recite that the controller is configured to “Determine a current real time rotational speed of the at least one cooling fan and a current real time value of electric power consumed by the at least one cooling fan” and “Determine a current real time volumetric airflow rate provided within the chassis enclosure by the at least one cooling fan as a function of the determined current real time value of electric power consumption of the at least one cooling fan and the determined current rotational speed of the at least one cooling fan.”  As is evident from applicant’s disclosure, the claimed determinations are “Mathematical Concepts” which include mathematical relationships and mathematical calculations (determining volumetric airflow rate).  Furthermore, these limitations also fall into the “Mental Processes” group of abstract ideas because the recited determinations are simple enough that they can be practically performed in the human mind (determine rotational speed and electrical power consumed).  Note that even if most humans would use a physical aid to help them complete the recited calculation or observation, the use of such physical aid does not negate the mental nature of these limitations because the claim here merely uses an integrated circuit as a tool to perform the otherwise mental process.
Step 2A Prong Two:  Besides the abstract ideas, the claim recites the additional elements of including (a) “a chassis enclosure” and (b) “at least one cooling fan configured to operate at multiple rotational speeds to provide different flow rates of cooling air within the chassis enclosure to cool one or more heat-producing components within the chassis enclosure” which are recited at a high level of generality.  As such they are nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of the information handling system which is a system that uses a fan to control the cooling of a heat-producing component.  Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.
Step 2B:  The claim as a whole does not amount to significantly more than the recited exception.  The claim has three additional elements.  The first two elements are the chassis (a) and fan (b).  As explained previously, these elements generally link the use of the judicial exceptions to the information handling system which is a system that uses a fan to control the cooling of a heat-producing component.  The third element is the programmable integrated circuit (c).  As explained previously, the integrated circuit is at best the equivalent of merely adding the words “apply it” to the judicial exception.  Mere instructions to apply an exception cannot provide an inventive concept.  Even when considered in combination, these additional elements represent mere instructions to apply tan exception which does not provide an inventive concept.  The claim is not eligible.

Claims 2-20:  These claims are merely just extensions of the judicial exception (claims 2-5, 10-14, 18-19 Mathematical Concepts and Mental Processes), generally linking the use of the judicial exception to the technological environment (claims 6, 9-10, 15 and 20), or insignificant extra-solution activity (claims 7-8 and 16-17 transmitting and displaying data are undeniably well-known concepts).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9-14, 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curtis et al [Curtis] PGPUB 2018/0348829 in view of Uno et al [Uno] PGPUB 2021/0293247.
Referring to claim 1, Curtis teaches the system comprising:
a chassis enclosure [Fig. 1];
at least one cooling fan configured to operate at multiple rotational speeds to provide different flow rates of cooling air within the chassis enclosure to cool one or more heat-producing components within the chassis enclosure [0019 and 0021].
While Curtis teaches the invention substantially above, it is not explicitly taught to determine a current fan rotation speed and value electric power consumed and using those to determine a current real time volumetric airflow rate.  Uno teaches determining a current real time rotational speed of the at least one cooling fan and a current real time value of electric current consumed by the at least one cooling fan; and determining a current real time volumetric airflow rate provided by the at least one cooling fan as a function of the determined current real time value of electric current consumption of the at least one cooling fan and the determined current rotational speed of the at least one cooling fan [0005].  It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings of Uno in Curtis because doing so would provide a way to determine the flow rates of each rack (i.e. airflow consumption) which Curtis requires for ensuring the air movers 48 are supplying enough air.
While Uno teaches determining a current as opposed to power, it should be noted that both are directly related as a function of one another and it would have been obvious to one of ordinary skill in the art to modify Uno to instead determine power because one of ordinary skill has good reason to pursue the known option within his or her technical grasp.

Referring to claims 2-3, Curtis teaches aggregating the airflow consumption from each rack to determine a total air consumption [0021].  Curtis does not teach how the total airflow consumption is determined.  The examiner is taking official notice that adding the individual airflow rates to determine a total airflow rate is well known in the art as being simple addition of the individual values.  In addition, determining a total airflow using a common rotational speed of the fans and a total real time value of power would amount to simple factoring wherein the rotational speed of the fan can be factored out of the functions for determining airflow rate and the remaining values would be the aggregate of the power amounts.  It would have been obvious to use either option for determining total airflow because both would yield the same result and a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.
Referring to claims 4 and 5, the examiner is taking official notice that results of a function of two values can be determined by incorporating them into a lookup table or can be calculated via equation representative of the two values.  It would have been obvious to use either option for determining total airflow because both would yield the same result and a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.
Referring to claims 7 and 8, the examiner is taking official notice that transmitting operational data via network (say for remote monitoring purposes) is well known in the art as is displaying operational data.  It would have been obvious to one of ordinary skill in the art to include both with respect to airflow rates because it would provide a user(s) with the ability to monitor operation of the information handling system to ensure it is operating properly. 
Referring to claim 9, Curtis teaches the system comprises a server and a BMC for determining airflow consumption which provides out-of-band communication [0017-0018].
Referring to claims 10-14, 16-17 and 20, these are rejected on the same basis as set forth hereinabove.  Curtis and Uno teach the system and therefore teach the method.

Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curtis and Uno as applied to claims 1-17 and 20 above, and further in view of Shabbir et al [Shabbir] PGPUB 2017/0273215.
Referring to claim 6, while Curtis and Uno teach the invention substantially as claimed above, it is not explicitly taught to limit real time power consumption of a heat-producing component based on the determined airflow rate.  Shabbir teaches determining an airflow rate and throttling the speed of a CPU (i.e. reducing its real time power consumption) if the airflow rate is inadequate to prevent the CPU from overheating [0009-0010 and 0038].  It would have been obvious to one of ordinary skill in the art to include the teachings of Shabbir into the Curtis-Uno combination because doing so would help prevent over temperature conditions with respect to the systems CPUs.
Referring to claim 15, this is rejected on the same basis as set forth hereinabove. 

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curtis and Uno as applied to claims 1-17 and 20 above, and further in view of Alton et al [Alton] PGPUB 2021/0149476.
Referring to claims 18-19, while Curtis and Uno teach the invention substantially as claimed above, it is not explicitly taught to determine different airflow rates by using different rotational speeds and power consumption values and using those determined values.  In other words, neither Curtis nor Uno teach testing to identify the outcome based on the varied parameters.  Alton teaches performing tests to identify outcomes based on varying other parameters [0034].  While Alton is not specifically directed to rotational speeds of a fan, electric power consumption and airflow rates, it should be apparent that the process of testing beforehand is equally applicable to any environment where input variations can result in predictable outputs like in the Curtis-Uno combination where airflow is a function of fan rotational speed and power consumption.  It would have been obvious to one of ordinary skill in the art before the effective filing date to test the Curtis-Uno combination because doing so would yield accurate results for the Curtis-Uno combination to recall in the future with respect to determining airflow rate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        12/1/22